Name: Commission Regulation (EC) No 1431/2000 of 30 June 2000 amending Regulation (EC) No 2508/97 laying down detailed rules for the application to milk and milk products of the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria, Romania and Slovenia, and the Agreements on free trade between the Community and the Baltic States
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  international trade
 Date Published: nan

 Avis juridique important|32000R1431Commission Regulation (EC) No 1431/2000 of 30 June 2000 amending Regulation (EC) No 2508/97 laying down detailed rules for the application to milk and milk products of the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria, Romania and Slovenia, and the Agreements on free trade between the Community and the Baltic States Official Journal L 161 , 01/07/2000 P. 0053 - 0054Commission Regulation (EC) No 1431/2000of 30 June 2000amending Regulation (EC) No 2508/97 laying down detailed rules for the application to milk and milk products of the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria, Romania and Slovenia, and the Agreements on free trade between the Community and the Baltic StatesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1349/2000 of 19 June 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Estonia(1), and in particular Article 1(3) thereof,Whereas:(1) Commission Regulation (EC) No 2508/97 of 15 December 1997 laying down detailed rules for the application to milk and milk products of the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria, Romania and Slovenia, and the Agreements on free trade between the Community and the Baltic States(2) as last amended by Regulation (EC) No 2631/1999(3), lays down, inter alia, detailed rules for the application to milk and milk products of the schemes provided for in the Europe Agreements between the Community and certain central and eastern European countries, including Slovenia. It should be amended to implement the concessions provided for with effect from 1 July 2000 by Regulation (EC) No 1349/2000 as regards milk products.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Annex I(G) to Regulation (EC) No 2508/97 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 155, 28.6.2000, p. 1.(2) OJ L 345, 16.12.1997, p. 31.(3) OJ L 321, 14.12.1999, p. 13.ANNEX"G. Products originating in Estonia>TABLE>"